

117 HCON 51 IH: Marking the four-year anniversary of the devastation of Puerto Rico and the United States Virgin Islands by Hurricane Maria.
U.S. House of Representatives
2021-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. CON. RES. 51IN THE HOUSE OF REPRESENTATIVESSeptember 20, 2021Ms. Velázquez (for herself, Mr. Espaillat, Mr. Nadler, Mr. Torres of New York, Ms. Ocasio-Cortez, Mr. Soto, Mr. Sires, and Mr. Grijalva) submitted the following concurrent resolution; which was referred to the Committee on Natural ResourcesCONCURRENT RESOLUTIONMarking the four-year anniversary of the devastation of Puerto Rico and the United States Virgin Islands by Hurricane Maria.Whereas, on September 20, 2017, Hurricane Maria made landfall in Puerto Rico;Whereas Puerto Rico and the U.S. Virgin Islands were still recovering from a direct hit by Hurricane Irma when Hurricane Maria made landfall just 14 days later;Whereas, on September 20, 2021, the people of Puerto Rico and the U.S. Virgin Islands living on the islands as well as those living on the mainland will acknowledge the four-year anniversary of Hurricane Maria;Whereas Hurricane Maria is the second deadliest storm in recorded United States history after the Great Galveston Hurricane of 1900;Whereas the people of Puerto Rico living on both the mainland United States and the island have shown an incredible and resilient spirit in rebuilding after their record losses;Whereas Puerto Rico faced one of the longest blackouts in United States history, where millions of residents were left without power and basic services for nearly a year, triggering physical and mental health, migration, housing, and infrastructure crises;Whereas four years since Hurricane Maria made landfall in Puerto Rico, the electrical grid on the island remains unreliable leaving millions without a secure source of power as they suffer intermittent brownouts and blackouts;Whereas thousands of people in Puerto Rico and the U.S. Virgin Islands still have blue tarps over their roofs due to the impacts of Hurricanes Maria and Irma;Whereas hundreds of thousands of Puerto Ricans were uprooted and some have relocated to the mainland United States as a result of Hurricane Maria;Whereas hundreds of Puerto Ricans displaced by Hurricane Maria continue to need housing assistance from the territorial and Federal Government due to unaddressed damage to their homes on the island;Whereas Puerto Rico’s economic health continues to waiver as the preexisting debt crisis was exacerbated by the impact of Hurricane Maria;Whereas Hurricane Maria is the third most costly United States tropical cyclone recorded, with damages estimated at $98,100,000,000;Whereas the Federal Government has allocated almost $72,000,000,000 in disaster relief funding to help the people of Puerto Rico and the United States Virgin Islands rebuild from disasters since Hurricane Maria struck;Whereas the official death toll from Hurricane Maria now stands at 2,975 victims in Puerto Rico, although some academic estimates place the toll at 4,645;Whereas many of the underlying vulnerabilities contributing to the massive death toll on the Island, such as an underfunded healthcare system and a shortage of medical physicians and specialists are still present;Whereas the over 8,000 residents of the island municipality of Vieques, Puerto Rico lost their primary hospital and to this date, do not have an adequate and comprehensive healthcare facility;Whereas the Federal Emergency and Management Agency (FEMA) Office of the Inspector General found in a September 2020 report FEMA mismanaged the distribution of commodities in response to Hurricanes Irma and Maria in Puerto Rico;Whereas it is known that FEMA lost visibility of approximately 38 percent of its commodity shipments to Puerto Rico, worth an estimated $257,000,000;Whereas the Department of Housing and Urban Development (HUD) Office of the Inspector General found in an April 2021 report the Trump administration created bureaucratic hurdles that delayed approximately $20,000,000,000 in hurricane disaster recovery and mitigation funds to Puerto Rico;Whereas Puerto Rico and the U.S. Virgin Islands continue to battle with climate change, which has intensified tropical cyclones, rising temperatures, coastal erosion, droughts, flash floods, among other climate events;Whereas Puerto Rico continues to address and respond to other disasters, including the 2020 earthquakes and the COVID–19 pandemic; andWhereas millions of Puerto Ricans and Virgin Islanders still grapple with the physical, emotional, and economic damages caused by Hurricanes Maria and Irma: Now, therefore, be itThat Congress—(1)remains steadfast in its commitment to the people of Puerto Rico and the United States Virgin Islands (referred to in this resolving clause as the U.S. Virgin Islands) to assist in restoring the islands to their full potential; and(2)will resolutely assure that it will not abandon the plight of—(A)the millions of citizens of the United States living in Puerto Rico and the U.S. Virgin Islands; and(B)to the citizens of the United States who have relocated from Puerto Rico and the U.S. Virgin Islands to the mainland of the United States in the aftermath of Hurricane Maria.